Third District Court of Appeal
                                State of Florida

                           Opinion filed July 28, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-0999
                        Lower Tribunal No. 17-17252
                           ________________


              G4S Secure Solutions (USA), Inc., etc.,
                                  Petitioner,

                                      vs.

                   Publix Super Markets, Inc., etc.,
                                 Respondent.



     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Valerie
R. Manno Schurr, Judge.

     Conrad & Scherer LLP, and Jimmy W. Mintz, and Irwin R. Gilbert (Ft.
Lauderdale), for petitioner.

       Weiss Serota Helfman Cole & Bierman, P.L., and Edward G. Guedes,
for respondent.


Before LINDSEY, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Upon consideration of G4S Security Solutions, Inc.’s Petition for Writ

of Certiorari and Publix Supermarkets, Inc.’s Response, we partially grant

the Petition with respect to discovery request number eight because it is

undisputed that the trial court allowed the exact same discovery to the

Plaintiff in this case that it is now prohibiting G4S from obtaining. The

requested discovery is essential to Petitioner’s claim for indemnity, and this

Court would be unable to determine, after judgment, how the requested

discovery would have affected the outcome of the case.1

      Based solely on the unique procedural and factual situation presented

herein, we find a departure from the essential requirements of law for which

there is no adequate remedy on appeal. See DNJS Holdings, LLC v. Pet

Doctors Operating LLC, 224 So. 3d 888 (Fla. 1st DCA 2017). (granting

certiorari where the discovery was essential to petitioner’s cause of action,

and the court could not determine after judgment how the requested

discovery would have affected the outcome of the proceedings); PDR

Grayson Dental Lab, LLC v. Progressive Dental Reconstruction, Inc., 203

So. 3d 213 (Fla. 1st DCA 2016) (holding that petitioner would be irreparably



1 We note that, earlier in the underlying case, after the trial court ordered
Publix to produce this discovery to the Plaintiff, they settled. Plaintiff’s claims
remain pending against GS4. GS4 and Publix also have crossclaims against
each other for indemnification.

                                        2
harmed by not obtaining the requested discovery because it was necessary

to establish an essential element of its cause of action, and the court could

not determine after judgment how the requested discovery would have

affected the outcome of the proceedings).

     We dismiss the Petition with respect to the remaining requests.




                                     3